DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicants claims dated 7/15/2021, claims 1-11 are currently pending in the application.
Allowable Subject Matter
Claims 1-11 are allowed over prior art of record.
Most relevant prior art of record is Hiroshi (JP 09-084198 A) hereinafter Hiroshi.
Regarding claim 1, Hiroshi teaches A sound signal processing device (“The present invention relates to a sound signal processing apparatus” in ¶[0001]), comprising: a remover which generates a first output signal based on a first-channel sound signal, a second-channel sound signal (“A difference signal (L-R) between a signal and a sound signal of a right (R channel) is use” in ¶[0002]), and a first coefficient indicating a vocal bandwidth to be removed (“a predetermined vocal frequency band component is removed fr |om an original input sound signal.” in ¶[0005]), the first output signal being a signal from which a vocal component has been removed (“a predetermined vocal frequency band component is removed fr |om an original input sound signal.” in ¶[0005]); a surround sound processor which generates a second output signal by adding a surround sound effect to the first output signal (“A surround signal for surround reproduction is generate 2 d based on an input sound signal from which a predetermined vocal frequency band component is removed,” in ¶[0005]); an amplifier which amplifies an input signal at an amplification factor that is based on a second coefficient (Amplifier 22 in Fig. 9), the amplifier being (i) connected upstream of the remover (Amplifier 22 is upstream from Filter Unit 12 which performs the removal in Fig. 9), (ii) connected between the remover and the surround sound processor, (iii) included in the remover, or (iv) included in the surround sound processor; Hiroshi does not specifically disclose the device further comprising a first synthesizer which synthesizes the second output signal with one of the first-channel sound signal and the second-channel sound signal; a second synthesizer which synthesizes a signal that is the second output signal inverted with another one of the first-channel sound signal and the second-channel sound signal; and a setting unit which sets the first coefficient and the second coefficient, wherein the setting unit sets the second coefficient such that the amplification factor used when the vocal bandwidth to be removed based on the first coefficient is a second bandwidth is greater than the amplification factor used when the vocal bandwidth to be removed based on the first coefficient is a first bandwidth, the second bandwidth being greater than the first bandwidth.
The following is the reason for allowance of claim 1:
Hiroshi alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a first synthesizer which synthesizes the second output signal with one of the first-channel sound signal and the second-channel sound signal; a second synthesizer which synthesizes a signal that is the second output signal inverted with another one of the first-channel sound signal and the second-channel sound signal; and a setting unit which sets the first coefficient and the second coefficient, wherein the setting unit sets the second coefficient such that the amplification factor used when the vocal bandwidth to be removed based on the first coefficient is a second bandwidth is greater than the amplification factor used when the vocal bandwidth to be removed based on the first coefficient is a first bandwidth, the second bandwidth being greater than the first bandwidth, Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-10, claims are allowed for their dependency on allowed claim 1.
Regarding claim 11, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654